Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s amended claim language filed 7 July 2022.  Claims 2-21 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eksten et al (USPG Pub No. 20140283031A1; Eksten hereinafter) in view of Morris et el (USPG Pub No. 20100011048A1; Morris hereinafter). 

As for Claim 2, Eksten teaches, A method, comprising: 
“maintaining, by a server system, confidence index values corresponding to a set of computing assets that are available to the server system to provide a computing service to remote client devices, wherein the set of computing assets includes a subset of computing assets that provide a particular type of computing resources to support the server system in providing the computing service to the remote client devices, and wherein a first confidence index value, corresponding to a first one of the set of computing assets, is indicative of a reliability of the particular type of computing resources provided by the first computing asset” (see pp. [0283-0289]; e.g., the reference of Eksten provides for the utilization of a system providing a development framework and subsystem interacting with at least a “trust level module” to provide at least one or more trust levels being applied to one or more of a plurality of components that define a computing processing mechanism for processing data containers or computing data at runtime, as well as the establishment and utilization of one or more of a  “trust level matrix”.  The trust level module calculates a trust level for a particular component, combination of components, graphs, etc., and are stored in trust level matrices.  The trust level matrix contains trust values indicating suitability of one or more components for various categories of use, and provides understanding to enable revalidation of a trust level, quality control, and testing.  How one or more components have been used {i.e. categories of use and combinations of components}, and how trust is established enables extrapolation of how to test further variants or similar components to achieve the same or similar trust levels. The trust level matrix provides understanding of how to correlate value to a component or combination of components based on its trust levels and its categories of use, such as whether a new component has the same or similar trust level to another component, potentially have the same value.  Eksten’s teaching of a “trust level matrix” is considered equivalent to Applicant’s teaching of “confidence index values”.  According -to earlier text of at least paragraphs [0181-0182], components may be stored in a repository server that manages the components availability, allowing one or more agents to acquire components required by one or more engines {i.e. “Plugin Package”}.  Compatibility of a component {i.e. considered equivalent to Applicant’s “reliability”} and popularity of a component may be considered with calculating a level of trust, indicating that the component successfully functions with a number of different other components for a category of use, reading on Applicant’s claimed limitation); 
adjusting, by the server system for the first computing asset, the first confidence index value based on one or more confidence index rules (see pp. [0285-0288]; e.g., the reference of Eksten teaches that trust levels for each of a particular component may be increased or decreased based on a number of factors, such as popularity and compatibility.  The trust level module monitors usage of components in order to recalculate and update trust levels for components, reading on Applicant’s claimed limitation.  The one or more factors used for the determination of trust levels of each component is considered equivalent to the use of one or more confidence index levels when determining a first/second confidence index value); and

“based on the adjusted first confidence index value, disqualifying, by the server system, the first computing asset from providing the particular type of computing resources for the server system” (see pp. [0146]; e.g., according to at least paragraph [0146], the development framework of Eksten loads specific versions of each component upon request, where a “blueprint” references a solution set of components.  Eksten teaches of changes being made to a set of components used as a solution set, and, whether a component is added or removed from a solution set {i.e. considered equivalent to Applicant’s “disqualifying” of an asset}, or a version of a component changes in the solution set.  According to earlier text of at least paragraph [0104], the trust level module links one or more trust levels to components to indicate a value of suitability of the component for specific uses or purposes, with an example stating that, “...a version of a component 24 with a higher trust level for a specific category of use may be selected over a different version of the component 24 with a lower trust level for the same category of use”, thus, providing for the “disqualification” of one or more components based on a trust level considered equivalent to Applicant’s “confidence index value”).
The reference of Eksten does not appear to explicitly recite the limitations of, “subsequent to the disqualifying, receiving, by the server system from a particular client device, a request for the computing service from the server system”, “in response to the request, selecting, by the server system, a second computing asset, from the subset of computing assets, to provide the particular type of computing resource based on a second confidence index value corresponding to the second computing asset”, and “providing, by the server system, the computing service to the particular client device using the second computing asset”.  
The reference of Morris teaches, “subsequent to the disqualifying, receiving, by the server system from a particular client device, a request for the computing service from the server system” (see pp. [0069-0070]; e.g., the reference of Morris serves as an enhancement to the teachings of Eksten, as a “peer-to-peer structure based on a peer-to-peer protocol for routing messages” is utilized to allow a “second domain resolver” to send a generated second query message via a message subsystem over the network and routed by a “second NDS” to a “second NDS node” {i.e. “receiving...a request”} based on an identifier of the second domain. The second NDS node can be a slave NDS server and/or maintain a cache including at least a portion of second domain data {i.e. particular computing resource} maintained by an NDS server.  As stated within earlier text of paragraph [0048], “The request is for mapping or resolving the geospatial query region to one or more domains in other domains spaces, such as the second domain in the second domain space...The network application 306 can be configured to interoperate with a first NDS and a second NDS via an NDS client”, thus, utilizing communication via a client device.  A Network directory system (NDS) represents a domain space for network identifiers, such as a network name in a name domain space to a network address domain space or vice versa in response to a request.  A DNS can represent one or more domains in a naming domain space and/or an address domain space, and is an NDS for resolving names from a domain space to corresponding network addresses); 
“in response to the request, selecting, by the server system, a second computing asset, from the subset of computing assets, to provide the particular type of computing resource based on a second confidence index value corresponding to the second computing asset” (see pp. [0069-0070]; e.g., the reference of Morris teaches that the recipient second NDS node can be determined by the second NDS based on an identifier of the second domain, and routed to the second NDS node responsible for the second domain.  Paragraphs [0089-0094] provide teachings in which an identifier is described as an indication as to whether an association has been created, changed but existent, or deleted in the second NDS, where an identifier of the second domain can be an associated “level of trust” associating the second domain with the domain region of the first domain.  Certain domains will have higher levels of trust based on factors such as location and certificates associated with the domain, amongst others, as “levels of trust” are considered equivalent to Applicant’s “second confidence index value” corresponding to a second domain represented by a second NDS node.  The first or second NDS determines whether an association should be created or removed, such as an association between a first and second NDS node based on a received update message.  Paragraph [0093] discusses the removal of an association as a result of indication of removal within a received update message, causing a domain manager component to communicate with a database management component, and maintain a network identifier count associated with the second domain in the domain database); and 
“providing, by the server system, the computing service to the particular client device using the second computing asset” (see pp. [0111-0113], [0116]; e.g., paragraphs [0111-0113] teach of the reception of one or more of a message by a “message in-router component”, which identifies a node region of a node in a domain of a domain space such as a node region of a node as the second NDS node.  The “message in-router component” can be included in a second NDS server. The message can result in the creation, update, and/or deletion of a record in a domain database included in the execution environment, with the network identifier identifying a domain portion of the second domain represented by the second NDS server hosted by the second NDS node.  Within at least paragraph [0116], the reference of Morris teaches of utilizing at least the “domain manager component” to communicate with a first NDS to maintain the association between the second domain and any domain regions that are at least partially present in a node region of a node with a network identifier in the second domain, thus, providing for access to a particular resource such as an associated second domain and any domain regions identified by one or more of a network identifier using at least the first and/or second NDS).
The combined references of Eksten and Morris are considered analogous art for being within the same field of endeavor, which is distributed trust mechanisms for peer-to-peer networking environments, and determining trust levels for components of computing applications.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the request and retrieval of content from a second node based on a trust metric, as taught by Morris, with the method of Eksten because there is no standard way of locating a service in a specified region to a network identifier. (Morris; [0005-0006])
 
   
Claim 12 amounts to a non-transitory, computer-readable medium claim comprising instructions that, when executed by one or more processors, performs the method of Claim 2.  Claim 12 is rejected for substantially the same reasons as presented above for Claim 2, and based on the references’ disclosure of the necessary supporting hardware and software (Eksten; see pp. [0061-0066]; e.g., integration of hardware and software components such as a plurality of processors and memory medium).

Claim 17 amounts to a server system claim comprising instructions that, when executed by one or more processors, performs the method of Claim 2.  Claim 17 is rejected for substantially the same reasons as presented above for Claim 2, and based on the references’ disclosure of the necessary supporting hardware and software (Eksten; see pp. [0061-0066]; e.g., integration of hardware and software components such as a plurality of processors and memory medium).



Claims 3-11, 13-16 & 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eksten et al (USPG Pub No. 20140283031A1; Eksten hereinafter) in view of Morris et el (USPG Pub No. 20100011048A1; Morris hereinafter) further in view of Yeager et al (USPG Pub No. 20050086300A1; Yeager hereinafter)

As for Claim 3, the Eksten reference teaches of determining trust levels for components of computing applications using one or more trust level matrices, and the Morris reference teaches of the request and retrieval of content from a second node based on a trust metric within a peer-to-peer networking environment.
The combined references of Eksten and Morris are considered analogous art for being within the same field of endeavor, which is distributed trust mechanisms for peer-to-peer networking environments, and determining trust levels for components of computing applications.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the request and retrieval of content from a second node based on a trust metric, as taught by Morris, with the method of Eksten because there is no standard way of locating a service in a specified region to a network identifier. (Morris; [0005-0006])
The combined Eksten and Morris references do not appear to explicitly recite the limitation of, “wherein the adjusting the first confidence index value includes: determining, by the server system, a level of network communication activity associated with the first computing asset”.
Yeager teaches, “wherein the adjusting the first confidence index value includes: determining, by the server system, a level of network communication activity associated with the first computing asset” (see pp. [0225]; e.g., the reference of Yeager serves as an enhancement to the teachings of Eksten and Morris, and teaches of providing mechanisms for peer monitoring and the creation of policies for creation, deletion, discovery of other peer groups and peer nodes, communication, security, and content sharing.  Peer monitoring enables control of the behavior and activity of peers in a peer group, and can implement at least traffic metering and bandwidth balancing, considered equivalent to the determination of network communication activity amongst computing assets).
The combined references of Eksten, Morris and Yeager are considered analogous art for being within the same field of endeavor, which is distributed trust mechanisms for peer-to-peer networking environments, and determining trust levels for components of computing applications.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining one or more levels of network communication activity for one or more of a plurality of components, as taught by Yeager, with the methods of Morris and Eksten because security and trust between peers is desirable in peer-to-peer environments (Eksten; [0024])
As for Claim 4, the Eksten reference teaches of determining trust levels for components of computing applications using one or more trust level matrices, and the Morris reference teaches of the request and retrieval of content from a second node based on a trust metric within a peer-to-peer networking environment.
The combined Eksten and Morris references do not appear to explicitly recite the limitation of, “wherein the adjusting the first confidence index value includes: detecting, by the server system, that the first computing asset has changed from a first state to a second, different state”.
Yeager teaches, “wherein the adjusting the first confidence index value includes: detecting, by the server system, that the first computing asset has changed from a first state to a second, different state” (see pp. [0304-0305]; e.g., the reference of Yeager teaches of that a service being provided by one or more peers of one or more peer groups can be stale, as determined by an applied “time-to-live” metric, which defines the lifetime of the service.  The stale service may be purged after its lifetime has expired, thus changing states from active to stale.  Paragraph [0308] briefly discusses the action of a “peer” happening to fail, causing a service to fail).
The combined references of Eksten, Morris and Yeager are considered analogous art for being within the same field of endeavor, which is distributed trust mechanisms for peer-to-peer networking environments, and determining trust levels for components of computing applications.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining one or more levels of network communication activity for one or more of a plurality of components, as taught by Yeager, with the methods of Morris and Eksten because security and trust between peers is desirable in peer-to-peer environments (Eksten; [0024])
As for Claim 5, the Eksten reference teaches of determining trust levels for components of computing applications using one or more trust level matrices, and the Morris reference teaches of the request and retrieval of content from a second node based on a trust metric within a peer-to-peer networking environment.
The combined Eksten and Morris references do not appear to explicitly recite the limitation of, “wherein the first state indicates that the first computing asset is provisioned with an operating system and is in service, and wherein the second, different state indicates that the first computing asset is in a faulty condition”.
Yeager teaches, “wherein the first state indicates that the first computing asset is provisioned with an operating system and is in service, and wherein the second, different state indicates that the first computing asset is in a faulty condition” (see pp. [0304-0305]; e.g., the reference of Yeager teaches of that a service being provided by one or more peers of one or more peer groups can be stale, as determined by an applied “time-to-live” metric, which defines the lifetime of the service.  The stale service may be purged after its lifetime has expired, thus changing states from active to stale.  Paragraph [0308] briefly discusses the action of a “peer” happening to fail, causing a service to fail.  Paragraph [0478] expounds on this teaching as “specific information such as the state of a service or the state of a pipe endpoint” is determined according to a “peer resolver protocol” that enables the issuing of queries and reception of responses for each peer).
The combined references of Eksten, Morris and Yeager are considered analogous art for being within the same field of endeavor, which is distributed trust mechanisms for peer-to-peer networking environments, and determining trust levels for components of computing applications.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining one or more levels of network communication activity for one or more of a plurality of components, as taught by Yeager, with the methods of Morris and Eksten because security and trust between peers is desirable in peer-to-peer environments (Eksten; [0024])
As for Claim 6, the Eksten reference teaches of determining trust levels for components of computing applications using one or more trust level matrices, and the Morris reference teaches of the request and retrieval of content from a second node based on a trust metric within a peer-to-peer networking environment.
The combined Eksten and Morris references do not appear to explicitly recite the limitation of, “wherein the adjusting the first confidence index value includes: determining, by the server system, that the first computing asset is associated with less than a threshold number of node servers”.
Yeager teaches, “wherein the adjusting the first confidence index value includes: determining, by the server system, that the first computing asset is associated with less than a threshold number of node servers” (see pp. [0128]; e.g., the reference of Yeager teaches of searching for codat associated with a particular keyword to propagate from peer to peer until at least one peer finds the desired results and returns the appropriate feedback.  A “time-to-live” metric is utilized in the same fashion as Applicant’s “threshold” metric, as the “time-to-live” metric may be used to limit the number of peers that can be visited for a given lookup, and prevent inadvertent search loops, further reading on Applicant’s claimed limitation.  The “time-to-live” metric may be a limit on the number of levels of propagation of nodes being searched {i.e. “three levels of propagation”}).
The combined references of Eksten, Morris and Yeager are considered analogous art for being within the same field of endeavor, which is distributed trust mechanisms for peer-to-peer networking environments, and determining trust levels for components of computing applications.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining one or more levels of network communication activity for one or more of a plurality of components, as taught by Yeager, with the methods of Morris and Eksten because security and trust between peers is desirable in peer-to-peer environments (Eksten; [0024])
As for Claim 7, the Eksten reference teaches of determining trust levels for components of computing applications using one or more trust level matrices, and the Morris reference teaches of the request and retrieval of content from a second node based on a trust metric within a peer-to-peer networking environment.
The combined Eksten and Morris references do not appear to explicitly recite the limitation of, “wherein the adjusting the first confidence index value includes: determining, by the server system, that the first computing asset is located in a particular one of a plurality of datacenters”.
Yeager teaches, “wherein the adjusting the first confidence index value includes: determining, by the server system, that the first computing asset is located in a particular one of a plurality of datacenters” (see pp. [0245]; e.g., the reference of Yeager teaches of utilizing the peer-to-peer platform to be implemented on any device, such as “data-center servers” and storage systems, for the access of data.  Earlier text of paragraphs [0127-0128] discuss peers in a peer-to-peer environment searching for “codat” relevant to a particular area of interest, and determining whether relevant codat can be located within one or more peers, such as one or more “data-center servers” mentioned above).
The combined references of Eksten, Morris and Yeager are considered analogous art for being within the same field of endeavor, which is distributed trust mechanisms for peer-to-peer networking environments, and determining trust levels for components of computing applications.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining one or more levels of network communication activity for one or more of a plurality of components, as taught by Yeager, with the methods of Morris and Eksten because security and trust between peers is desirable in peer-to-peer environments (Eksten; [0024])
As for Claim 8, Eksten reference teaches of determining trust levels for components of computing applications using one or more trust level matrices.
The reference of Eksten does not recite the limitation of, “wherein the adjusting the first confidence index value includes: determining, by the server system, that the first computing asset does not have a corresponding entry in a DNS server”.
The reference of Morris teaches, “wherein the adjusting the first confidence index value includes: determining, by the server system, that the first computing asset does not have a corresponding entry in a DNS server” (see pp. [0091]; e.g., the reference of Morris provides an example of recognizing/ determining that a second NDS server has no record {i.e. “does not have a corresponding entry”} of a domain region including a node region associated with a network identifier of a node in the second domain as a result of an update, reading on Applicant’s claimed limitation).
The combined references of Eksten and Morris are considered analogous art for being within the same field of endeavor, which is distributed trust mechanisms for peer-to-peer networking environments, and determining trust levels for components of computing applications.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the request and retrieval of content from a second node based on a trust metric, as taught by Morris, with the method of Eksten because there is no standard way of locating a service in a specified region to a network identifier. (Morris; [0005-0006] 

As for Claim 9, the Eksten reference teaches of determining trust levels for components of computing applications using one or more trust level matrices, and the Morris reference teaches of the request and retrieval of content from a second node based on a trust metric within a peer-to-peer networking environment.
The combined Eksten and Morris references do not appear to explicitly recite the limitation of, “wherein the second computing asset is a web server”.
Yeager teaches, “wherein the second computing asset is a web server” (see pp. [0615]; e.g., the reference of Yeager teaches of utilizing an adaptor to post and get information to/from web pages to allow peers to interact with existing web sites.  Earlier text of paragraph [0425] teaches that a web site may provide information of well-known peer-to-peer protocol rendezvous points).
The combined references of Eksten, Morris and Yeager are considered analogous art for being within the same field of endeavor, which is distributed trust mechanisms for peer-to-peer networking environments, and determining trust levels for components of computing applications.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining one or more levels of network communication activity for one or more of a plurality of components, as taught by Yeager, with the methods of Morris and Eksten because security and trust between peers is desirable in peer-to-peer environments (Eksten; [0024])

As for Claim 10, the Eksten reference teaches of determining trust levels for components of computing applications using one or more trust level matrices, and the Morris reference teaches of the request and retrieval of content from a second node based on a trust metric within a peer-to-peer networking environment.
The combined Eksten and Morris references do not appear to explicitly recite the limitation of, “wherein the set of computing assets includes at least one of the following types of computing assets: a virtual machine; a web server; a database server; an application server; a software application; and a service operating on one or more physical machines”
Yeager teaches, “wherein the set of computing assets includes at least one of the following types of computing assets: a virtual machine; a web server; a database server; an application server; a software application; and a service operating on one or more physical machines” (see pp. [0222], [0225], [0239]; e.g., the reference of Yeager teaches of utilizing at least highly-available servers, PCs and computers, as peers may obtain content from multiple servers.  Paragraph [0225] teaches of providing support for peer-to-peer services and applications, considered equivalent to Applicant’s “software application” or “service”).
The combined references of Eksten, Morris and Yeager are considered analogous art for being within the same field of endeavor, which is distributed trust mechanisms for peer-to-peer networking environments, and determining trust levels for components of computing applications.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining one or more levels of network communication activity for one or more of a plurality of components, as taught by Yeager, with the methods of Morris and Eksten because security and trust between peers is desirable in peer-to-peer environments (Eksten; [0024])


As for Claim 11, the Eksten reference teaches of determining trust levels for components of computing applications using one or more trust level matrices, and the Morris reference teaches of the request and retrieval of content from a second node based on a trust metric within a peer-to-peer networking environment.
The combined Eksten and Morris references do not appear to explicitly recite the limitations, “further comprising: subsequent to the providing the computing service to the particular client device, adjusting, by the server system, the first confidence index value based on the one or more confidence index rules”; and “adding, by the server system, the first computing asset back to the subset of computing assets that are available to provide the particular type computing resources for the server system”.
Yeager teaches, “further comprising: subsequent to the providing the computing service to the particular client device, adjusting, by the server system, the first confidence index value based on the one or more confidence index rules” (see pp. [0223], [0225]; e.g., the reference of Yeager teaches, at least within paragraph [0223], that a peer group is a collection of peers connected to a network  that share a common set of interests and have agreed upon a common set of rules to publish, share, and access computer content {i.e. collections of representable resources), and that a confidence value of the peer in the corresponding codat may be indicated in each codat confidence, where codat confidence tables may be used in determining or adjusting peer confidences.  Earlier text of paragraph [0130] teaches of modifying codat and peer confidence values, considered equivalent to Applicant’s “adjusting...the first confidence index value...”, based on a collection of codat ratings for a given peer with respect to a given keyword/codat pair); and 
“adding, by the server system, the first computing asset back to the subset of computing assets that are available to provide the particular type computing resources for the server system” (see pp. [0130]; e.g., the reference of Yeager teaches of adding an entry to a requestor’s “codat confidence table” for the codat that reflects the requestor’s rating of that codat.  A collection of one or more codat ratings for a given peer may be used to generate or modify a peer confidence value for the provider with respect to a give (keyword, codat) pair.  Additionally, paragraphs [0447-0448] teaches of utilizing an “invite policy” supporting the adding of new peers and peer groups, where the peer-to-peer platform allows persistent local peer caching of discovery information, considered equivalent to Applicant’s “adding...” limitation).


As for Claim 13, the Eksten reference teaches of determining trust levels for components of computing applications using one or more trust level matrices, and the Morris reference teaches of the request and retrieval of content from a second node based on a trust metric within a peer-to-peer networking environment.
The combined Eksten and Morris references do not appear to explicitly recite the limitation of, “wherein the adjusting the first confidence index value includes: determining that the first computing asset has been operating beyond a threshold period of time”.
Yeager teaches, “wherein the adjusting the first confidence index value includes: determining that the first computing asset has been operating beyond a threshold period of time” (see pp. [0127-0128]; e.g., the reference of Yeager teaches of searching for codat associated with a particular keyword to propagate from peer to peer until at least one peer finds the desired results and returns the appropriate feedback.  A “time-to-live” metric is utilized in the same fashion as Applicant’s “threshold” metric, as the “time-to-live” metric may be used to limit the number of peers that can be visited for a given lookup, limit a time initiated for a search, and prevent inadvertent search loops, further reading on Applicant’s claimed limitation.  The “time-to-live” metric may be a limit on the number of levels of propagation of nodes being searched {i.e. “three levels of propagation”}.  According to at least paragraph [0127], “...Each of these peers may in turn perform a local search for the codat in its codat confidence table(s), and a remote search (further propagation) for the keyword, if necessary or desired, using their own peer confidence tables. Propagation may continue until a relevant codat is found or until a limit on propagation is reached (e.g. a time-to-live indicator expires or there are no more peers to propagate to)”).
The combined references of Eksten, Morris and Yeager are considered analogous art for being within the same field of endeavor, which is distributed trust mechanisms for peer-to-peer networking environments, and determining trust levels for components of computing applications.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determining one or more levels of network communication activity for one or more of a plurality of components, as taught by Yeager, with the methods of Morris and Eksten because security and trust between peers is desirable in peer-to-peer environments (Eksten; [0024])
Claims 14-16 amount to a non-transitory, computer-readable medium claims comprising instructions that, when executed by one or more processors, performs the method of Claims 8, 7 & 10, respectively.  Claims 14-16 are rejected for substantially the same reasons as presented above for Claims 8, 7 & 10, and based on the references’ disclosure of the necessary supporting hardware and software (Eksten; see pp. [0061-0066]; e.g., integration of hardware and software components such as a plurality of processors and memory medium).

Claims 18-21 amount to a server system claims comprising instructions that, when executed by one or more processors, performs the method of Claims 3-5 & 10, respectively.  Claims 18-21 are rejected for substantially the same reasons as presented above for Claims 3-5 & 10, and based on the references’ disclosure of the necessary supporting hardware and software (Eksten; see pp. [0061-0066]; e.g., integration of hardware and software components such as a plurality of processors and memory medium).


Response to Arguments
Applicant's arguments and amendments, with respect to Yeager and Morris’s alleged failure to teach the subject matter of Claims 2-21 have been fully considered, and are persuasive in-part, as the Yeager and Morris et al have been maintained for their applicable teachings in reading on Applicant’s claimed limitations, with updated rationale provided within this communication above.  
Upon further consideration and in direct response to Applicant’s numerous claim amendments and arguments, a new ground(s) of rejection for Claims 2-21 is made in view of Eksten et al (USPG Pub No. 20140283031A1) to address the deficiencies of the applied references, such as the amended “maintaining...” limitation.


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Salem et al (USPG Pub No. 20130227712A1) teaches a method and system for resource management based on adaptive risk-based access controls.
***Pantaleo et al (USPG Pub No. 20050021384A1) teaches capacity planning method and system with approved accuracy and confidence indication.
***McKennon et al (US Patent No. 8,473,339B1) teaches automatically switching between pricing models for services.
***Granstrom et al (US Patent No. 8,543,582B1) teaches updatable metadata for media content.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								7/30/2022